DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
The objection of claim(s) 2 and 7 are withdrawn because the claims have been amended as required.
Response to Amendment
Claims 1, 2, 7 and 15 are amended.
Claims 1-20 are pending.
Response to Argument
Argument 1: (Summary of page 9 – 10 - Examiner emphasis –Bold)
Applicant argues Liu is generally directed to technologies for “establishing a network connection using a temporary Internet Protocol (“IP”) address.” (Liu: Abstract) (Emphasis Added). Liu further discloses, “[u]pon identifying a permanent IP Address from the permanent configuration, the temporary IP address is replaced with the permanent IP address.” (Liu: column 10, lines 46-50). Thus, the IP address used to establish a network connection is temporary (i.e. temporal). 
The Office Action appears to equate the temporary IP address of Liu with “the generic IP address” as recited in claim 1. It should be noted that the recitations of claim 1 do not recite any permanence or temporal limitations to “the generic IP address.” Thus, the generic IP address as recited in claim 1 is not limited to a “temporary IP address” as disclosed by Liu.

Response:

Examiner respectfully disagrees.

In particular, consistent with applicant’s disclosure (IFW [0056]) at 508, the operation can include updating the generic address of the network node with a public address. For example, the public address can uniquely identify the network node, while the generic address can be pre-installed for initial commissioning operations. Liu (second indication that the IP address has been updated based at least in part on the at least one commissioning file) received from the core router. The network connection for the access router is established, Col. 7, lines 45-60. Liu further discloses at block 610, the process sends a message to the access device indicating that it is reachable via the link in response to the temporary IP address. The process is further capable of receiving information relating to permanent configuration from a user via the link. Upon identifying a permanent IP address from the permanent configuration, the temporary IP address is replaced with the permanent IP address, Col. 10, 45-50). Thus, similar to the temporary IP address disclosed in Liu, the generic addresses are pre-installed and only used for initial commissioning operations, once the initial commissioning operations have been completed, the generic address is updated/replaced with a permanent public address that uniquely identify the network node and used to communicate with other publicly networked devices. Thus, the temporary IP address in Liu is functionally equivalent to the generic IP address in the current invention.

The rest of applicant’s arguments (pages 8-12) filed on February 2, 2021, regarding claim rejections under 35 USC § 102 and 103, have been fully considered but are moot because the arguments do not apply to the new ground of rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,601,648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions of the patent system claims anticipate the system claims in the instant application. They correspond as follows:


US Patent (US 10,601,648 B2) - Parent
Pending US app. 16/826,571 – Instant Application
1,5,15 (Exemplary claim 1) a system comprising: 

    one or more processors; 
    a memory; and

   one or more modules stored in the memory and executable by the one or more processors to perform operations comprising:

    receiving a first indication of a network node coupled to a port of an aggregation network node, the network node associated with a generic Internet protocol (IP) address, wherein the generic IP address is a private IP address, and the network node coupled to the aggregation 

   determining at least one commissioning file to provide to the network node to initialize the network node for network communications, the at least one commissioning file including initialization information associated with a physical location of the network node; using the generic IP address, transmitting the at least one commissioning file to the aggregation network node associated with the network node; 

   receiving a second indication that the network node has updated an IP address of the network node from the private IP address of the generic IP address to a public address to enable network communications based at least in part on the at least one commissioning file; and 

   communicating with the network node using the public address to provide the network communications.



     one or more processors; 
     a memory; and 

     one or more modules stored in the memory and executable by the one or more processors to perform operations comprising: 

    receiving a first indication of a network node coupled to a port of an aggregation network node, the network node associated with a generic Internet protocol (IP) address;
 
   




determining at least one commissioning file to initialize the network node for network communications, the at least one commissioning file including initialization information associated with a location of the network node; 
   providing the at least one commissioning file to the aggregation network node associated with the network node; 



   receiving a second indication that the network node has updated an address of the network node based at least in part on the at least one commissioning file; and 




   communicating with the network node to provide the network communications.


  transmitting the at least one commissioning file to the network node via the dedicated optical fiber network connection; and

 communicating with the network node to provide the network communications via the dedicated optical fiber network connection.
Claim 2. The system of claim 1, the operations further comprising: 
   providing the at least one commissioning file to the network node via an optical fiber network connection; and 

  communicating with the network node to provide the network communications via the optical fiber network connection.

Claim3. The system of claim 1, the operations further comprising scheduling the transmitting of the at least one commissioning file to the aggregation network node at a time in which a bandwidth of the aggregation network node is below a bandwidth threshold.
Claim 3. The system of claim 1, the operations further comprising scheduling the providing of the at least one commissioning file to the aggregation network node at a time in which a bandwidth of the aggregation network node is below a bandwidth threshold.


Claims, 4 &16, 
Exemplary: Claim 4. The system of claim 1, wherein the network node is a first network node, the operations further comprising: 

determining that a second network node is associated with the aggregation network node, 

 transmitting the at least one commissioning file to the first network node based at least in part on the port of the aggregation network node associated with the first network node.

Exemplary:  Claim 4. The system of claim 1, wherein the network node is a first network node, the operations further comprising:    



  providing the at least one commissioning file to the first network node based at least in part on the port of the aggregation network node associated with the first network node. 


Claim 6. The non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that the address of the network node corresponds to a public IP address.

Claim 7. The system of claim 5, wherein the network node is coupled to the aggregation network node via a dedicated optical fiber network connection, and wherein the port of the aggregation network node uniquely identifies the network node.

Claim 7. The non-transitory computer-readable storage medium of claim 5, wherein the network node is coupled to the aggregation network node via an optical fiber network connection, and wherein the port of the aggregation network node uniquely identifies the network node.
Claim 8. The system of claim 5, the operations further comprising determining that the address of the network node indicates that the network node is enabled for the network communications.

Claim 8. The non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that the address of the network node indicates that the network node is enabled for the network communications.
Claim 9 & 16 

Exemplary: claim 9, The system of claim 5, the operations further comprising determining that a plurality of network nodes are associated with the generic IP address, the plurality of network nodes not enabled for the network communications.



Claim 9 & 16

Exemplary: claim 9, The non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that a plurality of network nodes are associated with the generic IP address, the plurality of network nodes not enabled for the network communications.
Claim 10 &17,

Exemplary Claim: 10. The system of claim 5, the operations further comprising receiving a third indication that the network node is configured for wireless network communication based at least in part on the at least one commissioning file.

Claim 10 &17,

Exemplary: claim 10, The non-transitory computer-readable storage medium of claim 5, the acts further comprising receiving a third indication that the network node is configured for wireless network communication based at least in part on the at least one commissioning file.
Claim 11 & 18






Claim 12. The non-transitory computer-readable storage medium of claim 5, wherein the network node is a wireless base station configured to provide wireless communications to a plurality of client devices.
Claim 13 & 19

Exemplary Claim 13. The system of claim 5, the operations further comprising addressing the at least one commissioning file to the port of the aggregation network node without indicating the generic IP address of the network node.

Claim 13 & 19

Exemplary Claim 13: The non-transitory computer-readable storage medium of claim 5, the acts further comprising addressing the at least one commissioning file to the port of the aggregation network node without indicating the generic IP address of the network node.
Claim 14 & 20

Exemplary Claim 14: The system of claim 5, the operations further comprising: receiving a third indication of a public IP address of the network node; associating, as associated information, the public IP address of the network node with the port of the aggregation network node and an installation location of the network node; and updating a backend database with the associated information.
Claim 14 & 20

Exemplary Claim 14: The non-transitory computer-readable storage medium of claim 5, the acts further comprising: receiving a third indication of a public IP address of the network node; associating, as associated information, the public IP address of the network node with the port of the aggregation network node and an installation location of the network node; and updating a database with the associated information.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-8,10,12,15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,566,460 B1) in view of Muraoka (US 6,651,092 B1).
Regarding claim 1, Liu discloses a system comprising (Liu, Col. 3 line 66 – Col. 4 line 3, discloses an access system/device 106): 
one or more processors (Liu, Col. 3 line 66 – Col. 4 line 3, discloses an access device 106 which includes a digital processor such as a switching engine or a cluster of switching engines (or controllers) capable of implementing functions of an IPC using one or more memory devices);
a memory (Liu, Col. 3 line 66 – Col. 4 line 3, discloses an access device 106 which includes a digital processor such as a switching engine or a cluster of switching engines (or controllers) capable of implementing functions of an IPC using one or more memory devices); and
one or more modules stored in the memory and executable by the one or more processors to perform operations comprising (Liu, Col. 3 line 66 – Col. 4 line 3, discloses an access device 106 which includes a digital processor such as a switching engine or a cluster of switching engines (or controllers) capable of implementing functions of an IPC using one or more memory devices):
304. Upon detecting the link status from a port or ports at block 306 (first indication that the node of the access device is coupled to a network node), the process of IPC is able to fetch predefined link configurations from storage at block 310. At block 308, the process determines the link configuration by comparing the 35 detected link configuration with the predefined link configurations. […] At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses. The process of IPC subsequently pings (first indication that the node of the access device is coupled to a network node), the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326),
the network node associated with a generic Internet protocol (IP) address (Liu, Col. 7 lines 47-55, discloses an interface capable of talking to the link connected to a core router is isolated and provisioned at block 322. At block 324, a temporary configuration is activated and ready to transmit/receive information using one or more temporary IP addresses (network node associated with a generic IP address);
determining at least one commissioning file (i.e., selecting a script at block 320) to initialize the network node for network communications (Liu, Col. 7 lines 40-49, discloses that upon determining the link configuration, the process of 40 IPC selects DS3 script, GbE script, Tl IMA script, or other script at block 320 (determining at least one commissioning file) for setting up an interface. It should be noted that DS3 script, 312-318. Preloading various scripts into storage locations (determining at least one commissioning file), during blocks 312-318 may be performed during the manufacturing process at block 330 or before the installation. An interface capable of talking to the link connected to a core router is isolated and provisioned at block 322), 
the at least one commissioning file including initialization information associated with a location of the network node (Liu, Col. 8, lines 44-64, discloses that after establishing the temporary IP address, the process proceeds to block 418 indicating that the temporarily provisioning process is completed. Once the temporary configuration is in place, a core router, which is preloaded with temporary initialization scripts, can reach or configure the access device or SIAD in accordance with the direction or instruction of a remote user. The temporary initialization scripts which includes a temporary IP address/location information of the access devices are used to access and temporary configure the access device);
providing the at least one commissioning file to the aggregation network node associated with the network node (Liu, Col. 8, lines 44-64, discloses that after establishing the temporary IP address, the process proceeds to block 418 indicating that the temporarily provisioning process is completed. Once the temporary configuration is in place, a core router, which is preloaded with temporary initialization scripts (providing the at least one commissioning file), can reach or configure the access device or SIAD in accordance with the direction or instruction of a remote user. The temporary initialization scripts which includes a temporary IP address/location 
receiving a second indication that the network node has updated an address of the network node based at least in part on the at least one commissioning file (Liu, Col. 7, lines 45-60 & Col. 10, 45-50, discloses preloading various scripts (commissioning file) into storage locations during blocks 312-318 may be performed during the manufacturing process at block 330 or before the installation. An interface capable of talking to the link connected to a core router is isolated and provisioned at block 322. At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses. The process of IPC subsequently pings (first indication of a network node coupled to a port) the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326. When the core router notices that the access device is reachable, it sends the full provisioning information including permanent configuration to the access device. The access device replaces its temporary configuration with the permanent configuration (second indication that the IP address has been updated based at least in part on the at least one commissioning file) received from the core router. The network connection for the access router is established, Col. 7, lines 45-60. Liu further discloses at block 610, the process sends a message to the access device indicating that it is reachable via the link in response to the temporary IP address. The process is further capable of receiving information relating to permanent configuration from a user via the link. Upon identifying a 
communicating with the network node to provide the network communications (Liu, Col. 7, lines 45-60 & Col. 10, 45-50, discloses preloading various scripts (commissioning file) into storage locations during blocks 312-318 may be performed during the manufacturing process at block 330 or before the installation. An interface capable of talking to the link connected to a core router is isolated and provisioned at block 322. At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses. The process of IPC subsequently pings (first indication of a network node coupled to a port) the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326. When the core router notices that the access device is reachable, it sends the full provisioning information including permanent configuration to the access device. The access device replaces its temporary configuration with the permanent configuration (second indication that the IP address has been updated and based at least in part on the at least one commissioning file) received from the core router. The network connection for the access router is established, Col. 7, lines 45-60).
Liu did not explicitly disclose wherein the generic IP address is a private IP address. 
Muraoka discloses wherein the generic IP address is a private IP address (Muraoka, col. 4, lines 18 – 55, discloses that when a request is a first from a client, a temporary address assigning unit 110 assigns a private address as a temporary address and sends the address to the client (step S3). The term of validity of the temporary address must be longer than a term required by inquiring unit 112 to get the classification of the client from CMTS 302. […] When the request is a second request (Step 2), permanent address assigning unit 114 checks with the reply from responding unit 104 whether the client is a CM (step S6). When permanent address assigning unit 114 judges the client is a PC/WS 310, permanent address assigning unit 114 assigns the client a global address as a permanent address 50 because the client tends to require access to the Internet (step S8). Thus, permanent address assigning unit 114 assigns one of a global address or a private address as a permanent address according to the classification of the requesting client). 
Liu and Muraoka are analogous because both teachings are from the same field of endeavor with respect to establishing connectivity between network nodes to enable data transfer.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Muraoka into the system by Liu, thereby enabling an IP address of a specific kind is assigned to a client according to the classification of the client, Muraoka, [Abstract].

Regarding claim 2, Liu and Muraoka disclose the system of claim 1, the operations further comprising:
 providing the at least one commissioning file to the network node via an
optical fiber network connection (Liu Col. 4, lines 4-13, discloses different types of connection used to connect and configure an access node as defined in the 104 may employs connections 130- 132 to connect a cellular tower or a base station 102 and access device 106. Note that connections such as connections 130-132 may be referred to as cables, land wires, wireless signals, coaxial cables, optical fibers, and the like); and
communicating with the network node to provide the network communications via the optical fiber network connection (Liu Col. 4, lines 4-13, discloses different types of connection used to connect and configure an access node as defined in the script/commissioning file. Thus the Node B 104 may employs connections 130- 132 to connect a cellular tower or a base station 102 and access device 106. Note that connections such as connections 130-132 may be referred to as cables, land wires, wireless signals, coaxial cables, optical fibers, and the like).
The motivation to combine is similar to that of claim 1. 

Regarding claim 4, Liu and Muraoka disclose the system of claim 1, wherein the network node is a first network node, the operations further comprising:
determining that a second network node is associated with the aggregation network node, the second network node associated with the generic IP address (Liu, Col. 7, lines 40-60, at block 322 Liu discloses the provisioning of an interface capable of talking to a link connected to a core router. At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses (multiple nodes/first and second can be provisioned using the temporary nodes). The process of IPC subsequently pings the core router informing 
providing the at least one commissioning file to the first network node based at least in part on the port of the aggregation network node associated with the first network node (Liu, Col. 7, lines 40-60, at block 320, Liu discloses the selection of a script for setting up an interface. At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses.  The process of IPC subsequently pings the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326. When the core router notices that the access device is reachable, it sends the full provisioning information including permanent configuration to the access device).
The motivation to combine is similar to that of claim 1. 

Regarding claim 5, Liu discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon that, when executed by a computer, cause the computer to perform acts comprising (Liu, Col. 3, line 64-Col.4, line 3, discloses that the access device includes an Initial Provisioning Capability (IPC). The IPC can be implemented by hardware, firmware, software, or a combination of hardware, firmware, and software components. For example, access device 106 may include a digital processor such as a switching engine or a cluster of switching engines (or controllers) capable of implementing functions of the IPC using one or more memory 
receiving a first indication that a network node is coupled to a port of an aggregation network node, the network node associated with a generic Internet protocol (IP) address (Liu, Col. 7, lines 30-55, discloses that as soon as an access device is set to the default configuration, various ports coupled to various links are monitored at block 304. Upon detecting the link status from a port or ports at block 306 (first indication that the node of the access device is coupled to a network node), the process of IPC is able to fetch predefined link configurations from storage at block 310. At block 308, the process determines the link configuration by comparing the 35 detected link configuration with the predefined link configurations. […] At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses. The process of IPC subsequently pings (first indication that the node of the access device is coupled to a network node), the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326),
 determining at least one commissioning file, the at least one commissioning file including initialization information associated with a physical location of the network node (Liu, Col. 5 lines 46-56 & Col. 7 lines 40-49, discloses that upon determining the link configuration, the process of 40 IPC selects DS3 script, GbE script, Tl IMA script, or other script at block 320 (determining at least one commissioning file) for setting up an interface. It should be noted that DS3 script, GbE script, Tl IMA script, or other script are preloaded into various storage locations at blocks 312-318. Preloading various determining at least one commissioning file), during blocks 312-318 may be performed during the manufacturing process at block 330 or before the installation. An interface capable of talking to the link connected to a core router is isolated and provisioned at block 322, Col. 7 lines 40-49. Fig. 2A discloses SIAD 106 coupled to Node B 104, a cellular tower 102, a BTS (Base Transceiver Station) 208, and a LMU (Location Measurement Unit) 202 via connections 220-224. LMU 202 is able to measure wireless or radio signals to identify surrounding or nearby cellular stations served by a serving mobile location center ("SMLC"). The physical location information is used to identify a cellular tower that will provide service to a mobile device that is being provisioned, Col. 5 lines 46-56),
providing, based at least in part on the generic IP address, the at least one commissioning file to the aggregation network node associated with the network node (Liu, Col. 7, lines 40-60, at block 320, Liu discloses the selection of a script for setting up an interface. At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses.  The process of IPC subsequently pings the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326. When the core router notices that the access device is reachable, it sends the full provisioning information including permanent configuration to the access device);
receiving a second indication that the network node has updated an address of the network node based at least in part on the at least one commissioning file (Liu, Col. 7, lines 45-60 & Col. 10, 45-50, discloses preloading various scripts (commissioning file) into storage locations during blocks 312-318 may be performed during the 330 or before the installation. An interface capable of talking to the link connected to a core router is isolated and provisioned at block 322. At block 324, a temporary configuration is activated and is ready to transmit/receive information using one or more temporary IP addresses. The process of IPC subsequently pings (first indication of a network node coupled to a port) the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326. When the core router notices that the access device is reachable, it sends the full provisioning information including permanent configuration to the access device. The access device replaces its temporary configuration with the permanent configuration (second indication that the IP address has been updated based at least in part on the at least one commissioning file) received from the core router. The network connection for the access router is established, Col. 7, lines 45-60. Liu further discloses at block 610, the process sends a message to the access device indicating that it is reachable via the link in response to the temporary IP address. The process is further capable of receiving information relating to permanent configuration from a user via the link. Upon identifying a permanent IP address from the permanent configuration, the temporary IP address is replaced with the permanent IP address,  Col. 10, 45-50); and
communicating with the network node to provide network communications (Liu, Col. 7, lines 45-60 & Col. 10, 45-50, discloses a process where the IPC subsequently pings (first indication of a network node coupled to a port) the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326. When the core router notices that the access device is (second indication that the IP address has been updated and based at least in part on the at least one commissioning file) received from the core router. The network connection for the access router is established, Col. 7, lines 45-60).
Liu did not explicitly disclose wherein the generic IP address is a private IP address. 
Muraoka discloses wherein the generic IP address is a private IP address (Muraoka, col. 4, lines 18 – 55, discloses that when a request is a first from a client, a temporary address assigning unit 110 assigns a private address as a temporary address and sends the address to the client (step S3). The term of validity of the temporary address must be longer than a term required by inquiring unit 112 to get the classification of the client from CMTS 302. […] When the request is a second request (Step 2), permanent address assigning unit 114 checks with the reply from responding unit 104 whether the client is a CM (step S6). When permanent address assigning unit 114 judges the client is a PC/WS 310, permanent address assigning unit 114 assigns the client a global address as a permanent address 50 because the client tends to require access to the Internet (step S8). Thus, permanent address assigning unit 114 assigns one of a global address or a private address as a permanent address according to the classification of the requesting client). 

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Muraoka into the system by Liu, thereby enabling an IP address of a specific kind is assigned to a client according to the classification of the client, Muraoka, [Abstract].

Regarding claim 6, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that the address of the network node corresponds to a public IP address (Liu, Col. 4, lines 27-38 & Col. 10, 45-50 discloses System 120 employs connections 124-128 to connect to core router 110 via a communications network 116 and RNC 114. Network 116, for example, can be a wide-area network ("WAN"), a Public Switched Telephone Network ("PSTN"), or a combination of WAN and PSTN. WAN, in one aspect, includes the Internet, or other proprietary networks including America On-Line™, SBC™, Microsoft Network™, and Prodigy™. Note that network 116 may include network backbones, long-haul telephone lines, Internet Service providers, various levels of network routers, and/or other means for routing data between various network devices attached to the network, Col. 4, lines 27-38. At block 610, the process sends a message to the access device indicating that it is reachable via the link in response to the temporary IP address. The process is further capable of receiving information relating to permanent configuration from a user via the link. Upon identifying a permanent IP address from the permanent configuration, 
The motivation to combine is similar to that of claim 5. 

Regarding claim 7, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, wherein the network node is coupled to the aggregation network node via an optical fiber network connection (Liu Col. 4, lines 4-13, discloses different types of connection used to connect and configure an access node as defined in the script/commissioning file. Thus the Node B 104 may employs connections 130- 132 to connect a cellular tower or a base station 102 and access device 106. Note that connections such as connections 130-132 may be referred to as cables, land wires, wireless signals, coaxial cables, optical fibers, and the like), and 
wherein the port of the aggregation network node uniquely identifies the network node (Liu,  Col. 10, 45-50 discloses at block 610, the process sends a message to the access device indicating that it is reachable via the link in response to the temporary IP address. The process is further capable of receiving information relating to permanent configuration from a user via the link. Upon identifying a permanent IP address from the permanent configuration, the temporary IP address is replaced with the permanent IP address. Thus the permanent IP address serves as a unique public address identifying a communication port used to communicate with Internet Service Providers and other external networks).
The motivation to combine is similar to that of claim 5. 
Regarding claim 8, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, the acts further comprising determining that the address of the network node indicates that the network node is enabled for the network communications (Liu, Col. 10, 45-50 discloses at block 610, the process sends a message to the access device indicating that it is reachable via the link in response to the temporary IP address. The process is further capable of receiving information relating to permanent configuration from a user via the link. Upon identifying a permanent IP address from the permanent configuration, the temporary IP address is replaced with the permanent IP address. Thus the permanent IP address serves as a unique public address enabling a communication port used to communicate with Internet Service Providers and other networks as described above).
The motivation to combine is similar to that of claim 5. 

Regarding claim 10, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, the acts further comprising receiving a third indication that the network node is configured for wireless network communication based at least in part on the at least one commissioning file (Liu, Col. 5 lines 46-56, FIG. 2A, discloses a Smart Integrated Access Devices (SIAD) 106 is also coupled to Node B 104, a cellular tower 102, a BTS (Base Transceiver Station) 208, and a LMU (Location Measurement Unit) 202 via connections 220-224. LMU 202 is able to measure wireless or radio signals to identify surrounding or nearby cellular stations served by a serving mobile location center ("SMLC"). BTS 208, which is also known as cell site (indication that the network is connected via a wireless type connection. All configuration are based on a code, pseudo program, and/or scripts or commissioning file), is a network device capable of facilitating wireless communications between user's devices and a network(s). It should be noted that SIAD 106 can couple to additional network devices such as a node and/or other base stations). 
The motivation to combine is similar to that of claim 5. 

Regarding claim 12, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, wherein the network node is a wireless base station configured to provide wireless communications to a plurality of client devices (Liu, Col. 5 lines 46-56 Fig. 2A discloses SIAD 106 coupled to Node B 104, a cellular tower 102, a BTS (Base Transceiver Station) 208, and a LMU (Location Measurement Unit) 202 via connections 220-224. LMU 202 is able to measure wireless or radio signals to identify surrounding or nearby cellular stations served by a serving mobile location center ("SMLC"). The physical location information is used to identify a cellular tower that will provide service to a mobile device that is being provisioned, Col. 5 lines 46-56).
The motivation to combine is similar to that of claim 5. 

Regarding claim 15, see similar rejection of claim 1, where the method is taught by the system. 

Regarding claim 17, see similar rejection of claim 10, where the method is taught by the medium. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,566,460 B1) in view of Muraoka (US 6,651,092 B1) further in view of Pazos et al. (US 2011/0295978 A1). 

Regarding claim 3, Liu and Muraoka discloses the system of claim 1, but did not explicitly disclose the operations further comprising scheduling the providing of the at least one commissioning file to the aggregation network node at a time in which a bandwidth of the aggregation network node is below a bandwidth threshold.
Pazos discloses scheduling the providing of the at least one commissioning file to the aggregation network node at a time in which a bandwidth of the aggregation network node is below a bandwidth threshold (Pazos, figs. 73 &74, figs. 82a and 82b [0291], discloses illustrations of how the ingestion of files by the file ingestion system leads to the generation of a broadcast schedule message and to the transmission of ingested files/commissioning file at a scheduled time as listed in the Broadcast Schedule Message, [0075]. Pazos further discloses the process where a broadcast network uses a combination of provisioning and input parameters to schedule when files should be associated with pipes for transmission and select a pipe for transmission of the ingestion file at a time of low bandwidth). 

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Pazos into the system by Liu and Muraoka, thereby enabling the scheduling of file delivery at specified times, different bandwidth and data rates, Pazos, [Abstract].

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,566,460 B1) in view of Muraoka (US 6,651,092 B1) further in view of Hansen (US 5,838,907).

Regarding claim 11, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, the operations acts further comprising:
associating the port of the aggregation network node with an installation location of the network node (Liu, Col. 5 lines 46-56 Fig. 2A discloses SIAD 106 coupled to Node B 104, a cellular tower 102, a BTS (Base Transceiver Station) 208, and a LMU (Location Measurement Unit) 202 via connections 220-224. LMU 202 is able to measure wireless or radio signals to identify surrounding or nearby cellular stations served by a serving mobile location center ("SMLC"). The physical location information is used to identify a cellular tower that will provide service to a mobile device that is being provisioned, Col. 5 lines 46-56).

Hansen discloses determining the at least one commissioning file based on design data associated with the installation location of the network node (Hansen, Col. 8, lines 37-59, Hansen discloses a processing of adding a device of a selected type to the network configuration map, the map editor 14 retrieves the corresponding configuration script 12-N/commissioning file from the configuration scripts 12/commissioning file and, using the information contained in the retrieved configuration script 12-N, places an unconfigured device of the selected type on the network configuration map and appends a name for the device to the map. A configuration script 12 is selected from 12-N scripts based on the type of the device and proposed location of the device to be added to the network). 
Liu, Muraoka and Hansen are analogous because both teachings are from the same field of endeavor with respect to establishing connectivity between network nodes to enable data transfer.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hansen into the system by Liu and Muraoka, thereby enabling the selection of a configuration script for adding a new device to network based on the type and the location defined in the script, Hansen, Col. 8, lines 37-59.

Regarding claim 18, see similar rejection of claim 11, where the method is taught by the system. 

Claim(s) 9,13,16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,566,460 B1) in view of Muraoka (US 6,651,092 B1) further in view of Hauenstein et al. (US 2008/0137547 A1).

Regarding claim 9, Liu and Muraoka, discloses the non-transitory computer-readable storage medium of claim 5, but did not explicitly disclose where the acts further comprising determining that a plurality of network nodes are associated with the generic IP address, the plurality of network nodes not enabled for the network communications.
Hauenstein discloses where the acts further comprising determining that a plurality of network nodes are associated with the generic IP address, the plurality of network nodes not enabled for the network communications (Hauenstein [0066] discloses that although the new network node BTS4 has acquired a network protocol address,  the managing node is not aware about the acquired network protocol address of the network node BTS4, i.e. cannot directly address the network node by its network protocol address/the IP addresses have not been enabled for communication. Thus, in order to enable the network node BTS4 for communication with the managing node based on the network protocol address, the managing node needs to know the network protocol address of the newly installed network node BTS4).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hauenstein into the system by Liu and Muraoka, thereby enabling the determination that devices deployed only after the device satisfies a specified combination of conditions which includes location that is used to determine position data of the network node so facilitate the delivery of location based advertisement, Hauenstein [Abstract]. 

Regarding claim 13, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, but did not explicitly disclose the acts further comprising addressing the at least one commissioning file to the port of the aggregation network node without indicating the generic IP address of the network node.
Hauenstein discloses the acts further comprising addressing the at least one commissioning file to the port of the aggregation network node without indicating the generic IP address of the network node (Hauenstein [0028] discloses that the IP address of the node is not supplied in a commission file, instead, it is acquired through a request to a DHCP server. The acquiring comprises obtaining the network protocol address by means of one of a dynamic host configuration protocol DHCP, IPv6 stateless autoconfiguration protocol or IP zero-configuration protocol).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hauenstein into the system by Liu and Muraoka, thereby enabling the determination that devices deployed only after the device satisfies a specified combination of conditions which includes location that is used to determine position data of the network node so facilitate the delivery of location based advertisement, Hauenstein [Abstract]. 

Regarding claim 16 and 19, see similar rejection of claim 9 and 13, respectively, where the method is taught by the medium. 

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,566,460 B1) in view of Muraoka (US 6,651,092 B1) further in view of Ganji (US 2006/0077940 A1).

Regarding claim 14, Liu and Muraoka disclose the non-transitory computer-readable storage medium of claim 5, the operations acts further comprising: 
receiving a third indication of a public IP address of the network node (Liu Col. 7 lines 49-57, discloses at block 324, a temporary configuration is activated and ready to transmit/receive information using one or more temporary IP addresses (multiple devices). The process of IPC subsequently pings the core router informing the core 326 (The router receives pings/first/second/third indications from each of the first second and third devices attached with temporary IP addresses). When the core router notices that the access device is 55 reachable, it sends the full provisioning information including permanent configuration to the access device);
associating, as associated information, the public IP address of the network node with the port of the aggregation network node and an installation location of the network node (Liu Col. 7 lines 49-57, discloses at block 324, a temporary configuration is activated and ready to transmit/receive information using one or more temporary IP addresses (multiple devices). The process of IPC subsequently pings the core router informing the core router that the access device is reachable via the attached temporary IP address(s) at block 326 (each device has an associated temporary IP address that will be updated with a permanent IP address). When the core router notices that the access device is 55 reachable, it sends the full provisioning information including permanent configuration to the access device);
Liu and Muraoka did not explicitly disclose updating a database with the associated information.
Ganji discloses updating a database with the associated information (Ganji, Fig. 3, [0011] discloses as new devices are deployed in system 10, each device first registers with system 10, for example, such as registering with synchronization server 12 in block 40. The new device may provide synchronization server 12 its device ID, IP address, and port number, for example. Synchronization server 12 then informs IP gateway 18 that a new device has been added to the system in block 42. IP gateway 18 
Liu, Muraoka and Ganji are analogous because both teachings are from the same field of endeavor with respect to the deployment of new nodes/endpoint devices into a computer network.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Ganji into the system by Liu and Muraoka, thereby enabling the tracking of newly deployed devices and changes in a network by updating device information a database and providing acknowledgement in response to each received heartbeat message, Ganji [Abstract]. 

Regarding claim 20, see similar rejection of claim 14, where the method is taught by the medium.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to commissioning of networked devices using assigned temporary private IP addresses and replacement of the temporary addresses with permanent addresses to enable devices communicate of the internet.
Bhandari et al. (US 2011/0115602 A1).
Cain (US 6,671,731 B1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.F.D/Examiner, Art Unit 2443                                                                                                                                                                                                        
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443